Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                 Feb 13 2014, 9:53 am
                                                              Feb 13 2014, 9:52 am




court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

KRISTIN A. MULHOLLAND                           GREGORY F. ZOELLER
Crown Point, Indiana                            Attorney General of Indiana

                                                ANDREW FALK
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ELGIN LAMONT HOYLE,                             )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 45A04-1307-CR-363
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                       The Honorable Thomas J. Stefaniak, Jr., Judge
                             Cause No. 45G04-1009-FA-38


                                    February 13, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

       Appellant-Defendant, Elgin Lamont Hoyle (Hoyle), appeals his sentence following

a guilty plea for dealing in a narcotic drug, a Class B felony, Ind. Code § 35–48–4–1.

       We affirm.

                                            ISSUE

       Hoyle raises one issue on appeal which we restate as follows: Whether his sentence

was appropriate in light of the nature of the crime and his character.

                         FACTS AND PROCEDURAL HISTORY

       On August 12, 2010, in the 400 block of Michigan Avenue in Hammond, Indiana,

Hoyle delivered 0.2 grams of heroin to a confidential informant working with the

Hammond Police Department in exchange for forty dollars. On September 8, 2010, the

State filed an Information, charging Hoyle with Counts I and II, dealing in narcotics, Class

A felonies, I.C § 35–48–4–1. On April 2, 2013, the State and Hoyle reached a plea

agreement in which the State dismissed Counts I and II and filed an amended Information

by adding Count III, dealing in a narcotic drug, a Class B felony. Hoyle pled guilty and

both parties left the sentencing open to the trial court. On July 16, 2013, the trial court held

a sentencing hearing and sentenced Hoyle to twenty years imprisonment.

                              DISCUSSION AND DECISION

                                    I. Standard of Review



                                               2
       Hoyle asserts that the twenty-year prison sentence imposed by the trial court was

inappropriate. When reviewing a sentence imposed by the trial court, we may revise a

sentence if it is inappropriate in light of the nature of the offense and character of the

offender. Ind. Appellate Rule 7(B). See Payton v. State, 818 N.E.2d 493, 498 (Ind. Ct.

App. 2004), trans. denied. Thus, when making this examination, we may look to any

factors appearing in the record. Roney v. State, 872 N.E.2d 192, 206 (Ind. Ct. App. 2007),

trans. denied. However, the defendant bears the burden to “persuade the appellate court

that his sentence has met this inappropriate standard of review.” Childress v. State, 848

N.E.2d 1073, 1080 (Ind. 2006).

                                    II. Inappropriate Sentence

       We recognize that Hoyle received a sentence of twenty years- the maximum

sentence for a Class B felony. See I.C § 35–50–2–5. We have held previously that

maximum sentences should generally be reserved for the worst of the offenders. Buchanan

v. State, 699 N.E.2d 655, 657 (Ind. 1998). However as we have explained,

       If we were to take this language literally, we would reserve the maximum
       punishment for only the single most heinous offense.... We should concentrate less
       on comparing the facts of this case to others, whether real or hypothetical, and more
       on focusing on the nature, extent, and depravity of the offense for which the
       defendant is being sentenced, and what it reveals about the defendant’s character.
Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans. denied.

       As to the nature of the offense, the record reveals that Hoyle sold 0.2 grams of heroin

to a confidential informant for forty dollars. As to Hoyle’s character, the record shows that

he has an extensive criminal history. Hoyle’s criminal record dates back to 1996 and it

                                              3
includes six felony convictions to date. In 1996, Hoyle was arrested for conspiring to sell

drugs to a minor and was sentenced in 1997 to four years. In 1998, he was convicted of

manufacture/delivery of a controlled substance and was sentenced to six years. In 2001,

he was convicted of possession of a controlled substance and was sentenced to three years.

In 2003, he was convicted of manufacture/delivery of a controlled substance and sentenced

to four years. In 2006, he was convicted of kidnapping and sentenced to five years. In

2010, he pled guilty to resisting law enforcement and was sentenced to one year probation.

       In addition, we note that Hoyle was on probation when he committed the instant

crime. Also, it is clear that prior leniency to short prison sentences has not deterred Hoyle’s

criminal behavior. Furthermore, the record shows that Hoyle has admitted to using illegal

drugs, thus indicating he is not a law abiding citizen and continues his life of crime.

Although Hoyle expressed remorse for his actions and entered into a plea agreement, the

State awarded him the benefit by reducing the number and severity of his charges. He

should not now be given an additional benefit in a further reduction of his sentence. Lastly

we are not convinced that Hoyle has turned his life around. The record reveals that he only

became gainfully employed after he had been charged with the instant crime. Moreover,

after he was charged with the instant crime, he was arrested on different occasions in

Illinois for obstruction of justice, manufacture/delivery of a controlled substance and also

driving on a suspended/revoked license. Therefore, we cannot say Hoyle’s sentence was

inappropriate.

                                          CONCLUSION


                                              4
       Based on the foregoing, we conclude that Hoyle’s sentence was not inappropriate

in light of the nature of the offense and his character.

       Affirmed.

VAIDIK, C.J. and MAY, J. concur




                                               5